                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                        Case No. 2:19-cr-166-SPC-NPM

ANDERSON PAUL
_______________________________/

     FINAL ORDER OF FORFEITURE FOR SUBSTITUTE ASSET

      Before the Court is the United States’ Motion for a Final Order of

Forfeiture for Substitute Asset. (Doc. 146). The Government seeks an order of

forfeiture for $50,000.00 in lieu of forfeiting the real property described below,

in satisfaction of the defendant’s $50,000 order of forfeiture:

            The real property located at 2568 SW Monterrey Lane, Port Saint
            Lucie, Florida 34953, including all improvements thereon and
            appurtenances thereto, the legal description for which is as follows:

            Lot 29, Block 1645, PORT ST. LUCIE SECTION FIVE, according to the
            Plat thereof, recorded in Plat Book 12, Page(s) 15,15A through 15
            inclusive, of the Public Records of St. Lucie County, Florida.

            Parcel ID: 3420-520-0370-000-0.

            (the Monterrey Lane Property).

      On December 29, 2020, Court entered a preliminary order of forfeiture

for the Monterrey Lane Property. (Doc. 126).

      In accordance with the provisions of 21 U.S.C. § 853(n), the United States

published notice of the forfeiture, and of the intent to dispose of the Monterrey

Lane Property on the official government website, www.forfeiture.gov,
beginning on January 1, 2021 and continuing through January 30, 2021. The

publication gave notice to all third parties with a legal interest in the

Monterrey Lane Property to file a petition to adjudicate their interest within

60 days of the first date of publication with the Clerk of the Court, United

States Courthouse and Federal Building, 2110 First Street, Room 2-194, Fort

Myers, Florida 33901. (Doc. 135).

      In accordance with 21 U.S.C. § 853(n), the United States also properly

noticed the only parties known to have a potential interest in the Monterrey

Lane Property, including the St. Lucie County Tax Collector and Wells Fargo

Bank, N.A.

      Because the United States is seeking to forfeit funds tendered by

Anderson Paul in lieu of the Monterrey Lane Property, any potential third-

party claims relating to the Monterrey Lane Property are moot. Pursuant to a

Stipulated Settlement Agreement the United States entered into with

Anderson Paul, the United States agreed to forfeit $50,000.00 tendered by

Anderson Paul in lieu of the Monterrey Lane Property.

      The United States’ motion is GRANTED. Pursuant to 21 U.S.C. §

853(n)(7) and Rule 32.2(c)(2), Federal Rules of Criminal Procedure, all right,

title, and interest in the $50,000.00 is CONDEMNED and FORFEITED to

the United States for disposition according to law. Clear title to the $50,000.00

is now vested in the United States of America.

                                       2
      The proceeds from the forfeited funds will be credited towards the

satisfaction of the defendant’s Order of Forfeiture.

      It is FURTHER ORDERED that all right, title, and interest in the

Monterrey Lane Property is vested in Anderson Paul.

      DONE and ORDERED in Fort Myers, Florida, on May 12, 2021.




Copies to:
All Parties/Counsel of Record




                                       3
